Citation Nr: 0926729	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-24 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk





INTRODUCTION

The Veteran served on active duty from March 1951 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the previously denied claim of entitlement to 
service connection for hypertension.

In June 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of the Veteran's claim for entitlement to service 
connection for hypertension is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO declined to reopen 
the Veteran's previously denied claim of entitlement to 
service connection for hypertension based on a finding that 
the Veteran failed to submit any new and material evidence.  
The RO notified the Veteran of its decision in a letter dated 
May 12, 2005.  The Veteran did not appeal that decision.

2.  The evidence received since the May 2005 decision is new 
in that it is not cumulative and was not previously 
considered by decisionmakers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the claim for service connection.




CONCLUSIONS OF LAW

1.  The May 2005 rating decision that denied the Veteran's 
claim for service connection for hypertension is the last 
prior final denial of the claim sought to be reopened.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.160(d), 20.302, 20.1103 (2008).

2.  The Veteran has submitted new and material evidence to 
reopen his claim for service connection for hypertension.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A finally adjudicated claim is one that has been allowed or 
disallowed by the agency of original jurisdiction.  It does 
not become final until denial on appellate review or the 
expiration of one year after the date of notice of allowance 
or disallowance, whichever is earlier.  38 U.S.C.A. §§ 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
In August 1985, the RO issued a rating decision denying the 
Veteran's claim of entitlement to service connection for 
hypertension.  That decision became final when the Veteran 
failed to file a timely appeal.

A finally adjudicated claim may be reopened if the claimant 
submits new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is "existing evidence not previously 
submitted to agency decisionmakers."  Material evidence is 
"existing evidence that, by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim."  38 C.F.R. 
§ 3.156(a) (2008).  Further, new and material evidence (1) 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and (2) must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2008).

The Board is obligated to consider lay evidence submitted by 
a veteran in support of his disability compensation claim.  
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
Moreover, in determining whether evidence is new and 
material, the Board presumes the newly submitted evidence to 
be credible.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Since an August 1985 rating decision became final, the 
Veteran has made three unsuccessful attempts to reopen his 
claim for service connection for hypertension.  The Veteran 
now appeals the November 2006 rating decision declining to 
reopen his claim.

The evidence before VA at the time of the last prior final 
decision (May 2005) consisted of two morning reports showing 
the Veteran was admitted at an Army hospital during his 
active service; statements from the Veteran, his wife, and 
his mother to the effect that the purpose of the Veteran's 
in-service hospitalization was to treat his high blood 
pressure, headaches, and chest pain; a photograph of the 
Veteran dressed in hospital garb; and several VA medical 
reports diagnosing the Veteran with hypertension, the 
earliest diagnosis being in October 1984.

Additional evidence received since the May 2005 denial 
includes:
(1) a clearer copy of the same photograph of the 
Veteran dressed in hospital garb at the Fort 
McPherson hospital;
(2) a statement from the Veteran's wife to the 
effect that she personally took the above-
mentioned photograph of the Veteran;
(3) a photograph of the Veteran's wife at the Fort 
McPherson hospital;
(4) a statement from the Veteran's wife to the 
effect that she visited him regularly during his 
stay at the Fort McPherson hospital, and further, 
attesting that the Veteran did not have "a heart 
condition" before service and that the service 
caused him "a lot of stress";
(5) the Veteran's own statement that his 
hypertension was induced by stress caused by his 
commanding officer's rude and intense actions 
toward him on account of his status as a Jew;
(6) the Veteran's own statement that he was 
discharged from the Army "due to being unable to 
perform duties";
(7) the Veteran's own statement that at his 
discharge hearing, he sat before a panel of three 
officers, one of whom was a Major and a medical 
doctor, and that this officer stated, on the 
record, that because of the Veteran's hypertensive 
condition, the Veteran should have been granted a 
medical discharge rather than a general discharge;
(8) the Veteran's own statement that "since [his] 
discharge" he has required continual medical 
treatment for his hypertension;
(9) the Veteran's testimony, given at a hearing 
before a Decision Review Officer, that the private 
doctors who treated him for hypertension in the 
years following his release from service are now 
deceased, and consequently, the Veteran has been 
unable to procure such treatment records; and
(10) a March 2001 VA medical report diagnosing the 
Veteran with hypertension.
        
Most of this newly submitted evidence is "new" in the legal 
sense because it existed and had not been submitted to the RO 
at the time of the last prior final decision.  (The photocopy 
of the Veteran dressed in hospital garb and the Veteran's 
wife's statement that she visited him regularly during his 
hospital stay are not new.)

The Board also finds that the Veteran has submitted material 
evidence.  Without evaluating whether each individual piece 
of newly submitted evidence is material, the Board 
specifically finds two pieces of evidence to be material: (1) 
the Veteran's statement that he has required continual 
medical treatment for his hypertension since his discharge 
from service; and (2) the Veteran's testimony that the 
private doctors who treated him for hypertension in the years 
following his discharge are now deceased, thus explaining his 
inability to procure such records.

To be material, the evidence must "relate[ ] to an 
unestablished fact necessary to substantiate the claim."  To 
prevail on this claim, the Veteran must show (1) medical 
evidence of a present disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  38 U.S.C.A. §§ 
1110, 5107(a) (West 2002); Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

In the instant case, the first element-medical evidence of a 
present disability-is not at issue (because in 1984 and 
again in 1985, he was diagnosed with "mild" hypertension, 
and in 1991, he was diagnosed with "hypertension," and 
these records were before the RO when it made its last prior 
final decision in May 2005).  Only the latter two elements 
(in-service incurrence, and nexus) remain at issue.  
Consequently, for the newly submitted evidence to be 
"material," it must relate to "an unestablished fact" that 
would raise a reasonable possibility of substantiating one of 
these elements.

The Board finds that two of the Veteran's newly submitted 
statements relate to the nexus element: (1) his statement 
that "since [his] discharge," he has required continual 
medical treatment for his hypertension; and (2) his testimony 
that the private doctors who treated him for hypertension in 
the years following his service discharge are now deceased, 
thus explaining his inability to procure such treatment 
records.  (In a January 1988 statement, the Veteran asserted 
that he had suffered high blood pressure "problems" since 
service.  The Veteran's newly submitted statements are 
material because they indicate, for the first time, that he 
received regular medical treatment for hypertension since 
discharge.)

The Board determines that these newly submitted statements 
were not considered previously by agency decisionmakers, are 
not cumulative or redundant, relate to an unestablished fact 
necessary to substantiate the claim, and raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2008); Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998) (new evidence that paints a "more complete 
picture" of the circumstances surrounding the origin of a 
veteran's injury or disability is sufficient to reopen a 
claim, even if it may not convince the Board, ultimately, to 
grant the claim).

The Veteran is competent to make these statements, and the 
Board presumes them to be credible.  See Justus, 3 Vet. App. 
at 513.  The statements show evidence of continuous post-
service treatment, which supports the Veteran's contention of 
a nexus to service.  Taken together, and "when considered 
with previous evidence of record," they raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the Veteran has submitted new and material 
evidence to reopen his claim for service connection for 
hypertension.


ORDER

The Veteran's claim of entitlement to service connection for 
hypertension is reopened.


REMAND

Additional development is needed prior to disposition of the 
claim for service connection for hypertension.

Where a veteran's service treatment records are presumed 
destroyed, as they are here, "the [Board's] obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened."  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As previously discussed, the only two elements that remain at 
issue here are (1) an in-service onset of injury or disease 
and (2) a nexus between the Veteran's current hypertension 
and his active military service.

Although there is clear evidence in the record that the 
Veteran was hospitalized for a period of time during his 
active service, the Veteran has submitted no medical evidence 
of in-service onset of hypertension.  The only evidence 
before the Board of in-service onset of hypertension is in 
the form of personal statements from the Veteran, his wife, 
and his mother.

As a general rule, lay evidence, alone, is insufficient to 
establish an in-service onset or aggravation of a disease or 
injury.  Kent v. Nicholson, 20 Vet. App. 1, 8 (2006).  
Nevertheless, when a veteran's service medical records are 
unavailable, lay evidence alone may be sufficient to show in-
service disease or injury, provided the evidence is competent 
and credible.  Otherwise, in cases where a veteran's service 
records are unavailable, "it would be virtually impossible 
for a veteran to establish his claim to service connection."  
Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007) (holding, 
among other things, that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition if a lay 
person reports being told of a contemporaneous medical 
diagnosis).

VA has a statutory duty to assist a veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A(a)(1).  As part of that duty, VA is required to provide 
a veteran with a medical examination or opinion whenever (1) 
there is competent evidence (as there is here) that a veteran 
has a current disability that may be associated with his 
active military service and (2) the Board lacks the medical 
training, experience, or education necessary to make a 
decision as to the service connection.  38 U.S.C.A. § 
5103A(d).

The Board determines that it is unable to conclusively rule 
on the claim because there is insufficient medical evidence 
in the record to make a decision as to the nexus between the 
Veteran's present disability and his period of active 
service.  In the instant case, the Veteran submitted 
statements asserting a link between his present disability 
and the period of his active service.  Nevertheless, neither 
he nor the Board is qualified to render etiological opinions 
that require medical experience, training, or education.  
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79, 86 (2006).

The Board finds that a competent nexus opinion in this case 
requires medical experience, training, or education.  The 
Board therefore remands the claim for a medical examination 
and an opinion as to the nexus between the Veteran's present 
disability and his period of active service.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.	Contact the Veteran and request that 
he identify the place and approximate 
date of his service discharge hearing.  
In addition, request that the Veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
that may possess additional records 
pertinent to his claim (most 
particularly for the interim between 
his service discharge in 1952 and his 
first diagnosis of record for 
hypertension in 1984).  After obtaining 
the Veteran's authorization, attempt to 
obtain (1) a transcript of the 
Veteran's service discharge hearing and 
(2) any relevant treatment records so 
identified by the Veteran.

2.	Schedule the Veteran for a VA 
cardiovascular examination for the 
purpose of ascertaining whether his 
hypertension is causally related to his 
period of active service.  The 
examination report should reflect that 
the examiner reviewed the claims 
folder.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale, with citation to 
relevant medical findings and 
statements (including the Veteran's and 
other lay statements indicating that he 
was treated for hypertension both in 
service and in the years following his 
discharge from service).  The examiner 
should not rely solely on the absence 
of medical documentation of in-service 
incurrence of hypertension as a basis 
for determining that no nexus exists.

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that the Veteran's hypertension 
first manifested in service or 
otherwise is causally related to his 
period of active service. 

3.	Then, the AMC should readjudicate the 
claim.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response before 
returning the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the U.S. Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


